DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Applicant’s election without traverse of Species F (Figs. 12-19) in the reply filed on 25 November 2020 is acknowledged.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the proximal end of the jet tip" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the metes and bounds of the claim limitation “and the distal end directs the collimated radiant energy in generally the same direction as the fluid” cannot be determined by the examiner because it is unclear whether the distal end is the previously recited distal end of the radiant 
Claims 2-9 are rejected for depending from claim 1.
Regarding claim 15, the metes and bounds of the claim limitation “wherein the radiant energy conduit is configured to direct radiant energy emitted from its distal end into the fluid stream exiting the lumen of the radiant energy conduit” cannot be determined by the examiner because it is unclear whether the applicant is intending to claim the radiant energy conduit defines the lumen (interpreted to form the lumen in concert with the jet tip as in claim 14 and the elected Species in Figures 12-19) or the radiant energy conduit forms a lumen by itself.  In the interest of compact prosecution, the Office assumes the former.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 and 10-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujimura et al. (US 4,826,431) in view of Boyd et al. (US 2007/0203439) and further in view of Levy (US 5,622,501).

[Claim 1] Fujimura discloses oral irrigator (medical laser handpiece that jets water) [abstract] comprising: 
a jet tip (irradiation nozzle, #5) in fluid communication with a water connection hose (Fig. 4 #3) [col. 4, lines 33-45] and water supply pipe (Figs. 4, 6-7 #25) [col. 6, lines 46-48] and configured for directing a fluid through the jet tip at a surface inside an oral cavity (water is jetted out from the nozzle) [col. 7, lines 32-39], the jet tip including a radiant energy conduit (laser light transmitting means or a glass fiber, Figs. 4-6, 9 #8) having a proximal end and a distal end and the jet tip defining a fluid conduit (protection tube, Fig. 9 #81) coaxial with and housing the radiant energy conduit such that fluid flows through the jet tip in a space between the fluid conduit and the radiant energy conduit (clearance, Fig. 9 #56) [col. 7, lines 32-49]; 
a radiant energy source (semiconductor laser generator, Figs. 6-7 #7) configured to produce radiant energy [col. 3, lines 18-26; col. 6, lines 53-59]; and 
an optical lens (Fig. 7 #40) positioned between the radiant energy source and the radiant energy conduit, the optical lens configured to direct the radiant energy at the surface inside the oral cavity [col. 7, lines 27-29]; 
wherein the proximal end of the jet tip is positioned adjacent the optical lens to capture the radiant energy from the optical lens and the distal end directs the collimated radiant energy in generally the same direction as the fluid (see Figures 6-7, 9).
Fujimura discloses a water connection hose (#3) [col. 4, lines 33-45] and water supply pipe (#25) [col. 6, lines 46-48] but is silent regarding a pump mechanism and a reservoir in fluid communication with the pump mechanism.
Boyd discloses an analogous oral irrigator (Figs. 1 #10) [par. 0051] comprising: a pump mechanism (pump Fig. 7 #200) [pars. 0051,0082]; a reservoir (Fig. 1 #14) in fluid communication with the pump mechanism [par. 0051]; and a jet tip (Figs. 1, 4A-B, 5 #24) in fluid communication with the pump mechanism and configured for directing a fluid pumped from the reservoir by the pump mechanism through the jet tip at a surface inside an oral cavity [par. 0051].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to connect the water connection hose taught by Fujimura to a pump mechanism and reservoir as taught by Boyd in order to provide a water source for the water connection hose. 

Levy discloses an oral irrigator (housing Fig. 1 #10) comprising an output lens (collimating lens Fig. 1 #4) positioned within a light path of the radiant energy configured to collimate the radiant energy prior to the radiant energy exiting the oral irrigator [col. 3 lines 19-27; Fig. 1],
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a collimating lens as taught by Levy as the optical lens in the oral irrigator of Fujimura in order to generate a radiant beam with a uniform phase front and intensity profile.  Such a beam would provide an even radiant treatment of the oral cavity.

[Claim 2] Fujimura discloses the radiant energy source and the jet tip are of unitary construction to direct both the fluid and the collimated radiant energy in generally the same direction (see Figure 6). 

[Claim 3] The modification of Fujimura with the teachings of Boyd results in an oral irrigator wherein the reservoir, the pump mechanism, the jet tip, the collimator, and the radiant energy source are integrated as a generally unitary combination.

[Claim 4] Boyd further discloses a base (Fig. 1 #18) configured to rest on a support surface (e.g. the base could be placed on a countertop) and defining a storage position (within a clamp, Fig. 1 #32); and a handle (Fig. 1 #26) configured to rest in the storage position; wherein the jet tip, the collimator, and the radiant energy source are included on the handle (as rendered obvious by Fujimura in view of Levy in the rejection of claim 1 above), which is movable from the storage position on the base to a second position at least partially removed from the base [par. 0051].  It would have been obvious to one of ordinary skill 

[Claim 10] Fujimura discloses an oral irrigator (medical laser handpiece that jets water) [abstract] comprising: 
a handle (handpiece, #H) in fluid communication with a water connection hose (Fig. 4 #3) [col. 4, lines 33-45] and water supply pipe (Figs. 4, 6-7 #25) [col. 6, lines 46-48]; 
a jet tip (irradiation nozzle, #5) coupled to the handle, the jet tip in fluid communication with the water connection hose and water supply pipe and configured to direct a fluid through the jet tip at a surface inside an oral cavity (water is jetted out from the nozzle) [col. 7, lines 32-39]; 
a radiant energy source (semiconductor laser generator, Figs. 6-7 #7) positioned in the handle and configured to produce radiant energy [col. 3, lines 18-26; col. 6, lines 53-59]; and 
an optical lens (Fig. 7 #40) positioned between the radiant energy source and the jet tip, the optical lens configured to direct the radiant energy from the radiant energy source and direct the radiant energy through the jet tip at the surface inside the oral cavity [col. 7, lines 27-29].
Fujimura discloses the handle comprising a water connection hose (#3) [col. 4, lines 33-45] and water supply pipe (#25) [col. 6, lines 46-48] but is silent regarding a pump mechanism and a reservoir in fluid communication with the pump mechanism.
Boyd discloses an analogous oral irrigator (Figs. 1 #10) [par. 0051] comprising: a pump mechanism (pump Fig. 7 #200) [pars. 0051,0082]; a reservoir (Fig. 1 #14) in fluid communication with the pump mechanism [par. 0051]; and a jet tip (Figs. 1, 4A-B, 5 #24) in fluid communication with the pump 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to connect the water connection hose taught by Fujimura to a pump mechanism and reservoir as taught by Boyd in order to provide a water source for the water connection hose. 
Fujimura discloses optical lenses positioned between the radiant energy source and the jet tip to direct radiant energy at the surface inside the oral cavity but does not disclose a collimator configured to collimate the radiant energy from the radiant energy source.
Levy discloses an oral irrigator (housing Fig. 1 #10) comprising an output lens (collimating lens Fig. 1 #4) positioned within a light path of the radiant energy configured to collimate the radiant energy prior to the radiant energy exiting the oral irrigator [col. 3 lines 19-27; Fig. 1],
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a collimating lens as taught by Levy as the optical lens in the oral irrigator of Fujimura in order to generate a radiant beam with a uniform phase front and intensity profile.  Such a beam would provide an even radiant treatment of the oral cavity.

[Claim 11] Fujimura in view of Boyd and Levy renders obvious a jet tip including a fluid conduit (protection tube, Fig. 9 #81) having a terminal end for directing a stream of the fluid (water) therefrom; and the radiant energy source and the collimator are positioned adjacent a proximal end of the fluid conduit to direct the collimated radiant energy in generally the same direction as the fluid stream (see Figure 6 of Fujimura). 

[Claim 12] Fujimura in view of Boyd and Levy renders obvious a jet tip including a fluid conduit (protection tube, Fig. 9 #81) having a terminal end for directing a stream of the fluid (water) therefrom laser light transmitting means or a glass fiber, Figs. 4-6, 9 #8) having a proximal end positioned adjacent the collimator, extending adjacent the fluid conduit, and terminating adjacent the terminal end of the fluid conduit for directing the collimated radiant energy in generally the same direction as the fluid stream (see Figure 6 of Fujimura).

[Claim 13] Fujimura in view of Boyd and Levy renders obvious the radiant energy conduit being configured to direct the collimated radiant energy into the fluid stream (see Figure 9 of Fujimura, the water jet emanates from the clearance, #56, which surrounds the distal end of the fiber, #8) [col. 7, lines 32-39].

[Claim 14] Fujimura in view of Boyd and Levy renders obvious a jet tip wherein the jet tip includes a radiant energy conduit (laser light transmitting means or a glass fiber, Figs. 4-6, 9 #8) having a proximal end positioned adjacent the collimator to capture the collimated radiant energy from the radiant energy source, and a distal end that directs the collimated radiant energy in generally the same direction as the fluid (see Figure 6 of Fujimura); and the radiant energy conduit defines a lumen (clearance, Fig. 9 #56) that functions as a fluid conduit to flow fluid through the jet tip and direct a stream of the fluid therefrom (the fiber forms the clearance in combination with the protection tube, Fig. 9 #81).

[Claim 15] Fujimura discloses the radiant energy conduit is configured to direct radiant energy emitted from its distal end into the fluid stream exiting the lumen defined by the radiant energy conduit (see Figure 9, the water jet emanates from the clearance, #56, which surrounds the distal end of the fiber, #8) [col. 7, lines 32-39].

[Claim 16] Fujimura in view of Boyd and Levy renders obvious a jet tip wherein the jet tip the jet tip includes a radiant energy conduit (laser light transmitting means or a glass fiber, Figs. 4-6, 9 #8) having a proximal end positioned adjacent the radiant energy source to capture the collimated radiant energy from the collimator, and a distal end that directs the collimated radiant energy in generally the same direction as the fluid; and the jet tip further defines a fluid conduit (protection tube, Fig. 9 #81) coaxial with and housing the radiant energy conduit such that fluid flows through the jet tip in a space between the fluid conduit and the radiant energy conduit (clearance, Fig. 9 #56) [col. 7, lines 32-49].

[Claim 17] Fujimura in view of Boyd and Levy renders obvious the radiant energy conduit being configured to direct the collimated radiant energy into the fluid stream (see Figure 9 of Fujimura, the water jet emanates from the clearance, #56, which surrounds the distal end of the fiber, #8) [col. 7, lines 32-39].

[Claim 18] Fujimura discloses the radiant energy conduit comprises a light guide (laser light transmitting means or a glass fiber, Figs. 4-6, 9 #8).


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujimura et al. (US 4,826,431) in view of Boyd et al. (US 2007/0203439) and Levy (US 5,622,501) as applied to claim 1 above, and further in view of Loeb (US 2002/0182186).

[Claim 5] Fujimura discloses a plurality of bumps (projections, Fig. 11 #57) on an outer surface of a joint (Fig. 11 #58) to maintain a substantially constant separation distance (clearance, Fig. 9 #56) between the radiant energy conduit and the fluid conduit [col. 7, lines 46-55].  Fujimura discloses bumps 
Loeb discloses a radiant energy conduit (optical fiber assembly, Fig. 11 #22) comprising an optical fiber (Fig. 11 #34) held within a jacket (Fig. 11 #122) having a plurality of bumps (defined by fluid channels, Fig. 11 #44, cut into said jacket) that maintain a constant separation between the radiant energy conduit and the fluid conduit (needle, Fig. 11 #32) [pars. 218-221].  Lobe also shows alternative protrusions, similar to those disclosed by Fujimura, formed on an inner surface of a bore to hold the fiber in place [par. 0220]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the energy conduit taught by Fujimura to include a jacket having a plurality of protrusions, as taught by Loeb, in order to ensure the energy conduit remains centrally.  Forming the protrusion on the fiber versus on an element surrounding the fiber is one of two known options for providing spacing between a fiber and a surrounding element.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujimura et al. (US 4,826,431) in view of Boyd et al. (US 2007/0203439) and Levy (US 5,622,501) as applied to claim 1 above, and further in view of Neuberger (US 6,561,808).

[Claim 6] Fujimura in view of Boyd and Levy discloses all the limitations of the claim except that the radiant energy source is an LED.
Neuberger discloses an oral hygiene tool comprising a light emitting diode (LED) [col. 3, lines 33-36] that emits radiant energy and water from an outlet [col. 5, line 63 - col. 6, line 22],
.


Claims 7-9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujimura et al. (US 4,826,431) in view of Boyd et al. (US 2007/0203439) and Levy (US 5,622,501) as applied to claims 1 and 10 above, and further in view of Rechmann (US 5,795,153).

[Claim 7-9, 20] Fujimura in view of Boyd and Levy discloses all the limitations of the except radiant energy wavelengths of 350-450 nm, 375-415 nm, and 405-415 nm.
Rechmann discloses an oral irrigator having a radiant energy source that may emit radiant energy having wavelengths between 300 to 600 nm, preferably from 320 to 410 nm [col. 2, lines 22-23], including sources having a wavelength of 380 nm [col. 6, lines 20-22], but does not specifically disclose 405 to 415 nm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select a wavelength of 405 to 415 nm, because one in the art would have chosen from within the suitable operating wavelength range taught by Rechmann for treating various bacteria containing plaques.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a radiant energy source having wavelengths of 350-450 nm, 375-415 nm, and 405-415 nm, as taught by Rechmann, in order to predictably treat various bacteria containing plaques during use of the dental device.


Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujimura et al. (US 4,826,431) in view of Boyd et al. (US 2007/0203439) and Levy (US 5,622,501) as applied to claim 16 above, and further in view of Loeb (US 2002/0182186).

[Claim 19] Fujimura discloses a plurality of bumps (projections, Fig. 11 #57) on an outer surface of a joint (Fig. 11 #58) to maintain a substantially constant separation distance (clearance, Fig. 9 #56) between the radiant energy conduit and the fluid conduit [col. 7, lines 46-55].  Fujimura discloses bumps contacting the outer surface of the radiant energy conduit but does not disclose bumps on the outer surface of the radiant energy conduit.
Loeb discloses a radiant energy conduit (optical fiber assembly, Fig. 11 #22) comprising an optical fiber (Fig. 11 #34) held within a jacket (Fig. 11 #122) having a plurality of bumps (defined by fluid channels, Fig. 11 #44, cut into said jacket) that maintain a constant separation between the radiant energy conduit and the fluid conduit (needle, Fig. 11 #32) [pars. 218-221].  Lobe also shows alternative protrusions, similar to those disclosed by Fujimura, formed on an inner surface of a bore to hold the fiber in place [par. 0220]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the energy conduit taught by Fujimura to include a jacket having a plurality of protrusions, as taught by Loeb, in order to ensure the energy conduit remains centrally.  Forming the protrusion on the fiber versus on an element surrounding the fiber is one of two known options for providing spacing between a fiber and a surrounding element.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         23 February 2021